Case 1:17-cv-00749-RPK-CLP Document 64 Filed 07/16/20 Page 1 of 2 PagelD #: 363

- NEW YORK
ALLYNS ~ . 1010 Avenue of the Americas
New York, New York 10018
FOR. | | | Ni A Telephone (212) 213-8844
Facsimile (212) 213-3318

ATTORNEYS AT LAW / NEW JERSEY
51 JFK Parkway
Short Hills, New Jersey 07078
: . Telephone (973) 379-0038
July 16, 2020 . Facsimile (973) 379-0048

Via Electronic Case Filing © . WWW.ALLYNFORTUNA.COM
Judge Rachel P.Kovner _ .

Eastern District of New York:

225 Cadman Plaza East

Brooklyn, New York 11201

Re: 7 ello et. al. v..A.N.G. Diner Corp., et al.
Case No. 17-Civ-00749(RPK) (CLP)

Dear Judge Kovner:

We represent the defendants in the above-referenced action. During a telephone
conference held on June 30, 2020, the Court scheduled this matter for a virtual trial, beginning
September 8, 2020. The Plaintiffs’ attorney requested that the direct examination be submitted
by affidavit. The Defendants object to having the witnesses avoid providing live direct testimony
by submitting an affidavit. We think that this situation warrants requiring that the witnesses
testify on direct.

Conducting a trial virtually is not the same as conducting a trial where testimony is taken
in the same room as the factfinder. See Thornton v. Snyder, 428 F.3d 690, 697 (7" Cir. 2005),
cert. denied, 547 U.S. 1192, 126 S.Ct. 2862. Further, “[v]ideoconference proceedings have their
shortcomings.” Jd. “ *[V]irtual reality is rarely a substitute for actual presence and ... even in an
age of advancing technology, watching an event on the screen remains less than the complete
equivalent than actually attending it.’ ” Id. (quoting United States v. Lawrence, 248 F3d. 300,
304 (4" Cir. 2001)). Important aspects of testimony useful to evaluating credibility and
persuasiveness, such as “ ‘[t]he immediacy of a living person’ “ can be lost with video
technology, and the “ ‘ability to observe demeanor, central to fact-finding process, may be
lessened].]’ “ Jd. Accordingly, to further attenuate the testimony by permitting direct testimony
by affidavit undermines the ability of the Defendants to get a fair evaluation of the evidence by
the fact-finder.

In the case at hand, the facts and circumstances giving rise to the plaintiffs’ claims are in
sharp dispute. A necessary component of this case is a determination of what occurred after
hearing competing versions. .The defendants recognize that the court has wide latitude to
determine the presentation of evidence. Nevertheless, the defendants assert that efficiency of the
trial should not take precedence over fairness to the parties. The Court has already
accommodated the Plaintiffs by permitting the trial to go forward as a virtual trial. And as the
Case 1:17-cv-00749-RPK-CLP Document 64 Filed 07/16/20 Page 2 of 2 PagelD #: 364

cases demonstrate, there is a loss incurred in the ability to fully evaluate the witnesses’ testimony
when done by video conference. Given that, the Defendants do not think that the Plaintiffs
should be permitted to meet their burden of proof by submitting affidavits drafted by attorneys in
a language that is not the witnesses own. (The Plaintiffs’ attorney stated during the conference
that the Plaintiffs require a Spanish interpreter‘to testify.) If the Plaintiffs have a claim, they
should be required to state it in their own words with direct testimony in this case. This is not a
situation where it is a single witness presenting one aspect of the case by affidavit, such as an
expert, the Plaintiffs are seeking to prove their entire case through written affidavits prepared by
their attorney. Affidavits or edited testimony would be inaccurate, one-sided, and incapable of
being tested by cross-examination. F.R.C.P 43's strong preference for live testimony would allow
the factfinder to observe a witness's demeanor in order to determine the veracity of the
testimony. See Moore's Federal Practice § 43.02.

For the reasons. stated herein, we request that the court require the witnesses to provide
direct evidence by oral testimony.

  

Re

  

Cc.: Plaintiffs’ counsel (via ecf)
